FILED
                             NOT FOR PUBLICATION                            JAN 05 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 ZAKIYA VAUGHN, et al.,                          No. 08-17226

               Plaintiff - Appellant,            D.C. No. 2:07-cv-01119-LKK-
                                                 KJM
   v.

 SACRAMENTO CITY POLICE,                         MEMORANDUM *

               Defendant - Appellee.



                     Appeal from the United States District Court
                        for the Eastern District of California
                    Lawrence K. Karlton, District Judge, Presiding

                            Submitted December 15, 2009 **


Before:        GOODWIN, WALLACE, and CLIFTON, Circuit Judges.

        Zakiya Vaughn and her children appeal pro se from the district court’s

summary judgment in their 42 U.S.C. § 1983 action alleging Fourteenth



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

EN/Research
Amendment violations. We have jurisdiction under 28 U.S.C. § 1291. We review

de novo, Conlon v. United States, 474 F.3d 616, 621 (9th Cir. 2007), and we

affirm.

       The district court properly granted summary judgment because plaintiffs

failed to raise a triable issue of material fact as to whether the Sacramento City

Police had a custom or practice of ignoring the safety of African-American

individuals when searching premises for criminal suspects. See Fed. R. Civ. P.

36(a)(3) (deeming admitted matters set forth in a request for admission unless the

party to whom the request is directed responds within 30 days); Conlon, 474 F.3d

at 621 (“Unanswered requests for admissions may be relied on as the basis for

granting summary judgment.”).

       AFFIRMED.




EN/Research                                2                                    08-17226